DETAILED ACTION
Application 16/971786, “METAL POROUS BODY, METHOD OF PRODUCING THE SAME, AND FUEL CELL”, is the national stage entry of a PCT application filed on 1/9/19 and claims priority from a foreign application filed on 2/27/18.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 1/14/22.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiraiwa’436 (WO 2017/010436 published 01/19/2017; citations taken from US 2018/0205095).
Regarding claim 4 and 5, Hiraiwa’436 teaches a method of producing a metal porous body (Figure 1 items 2a and/or 2b), comprising: a first step involving preparing a metal material having a frame of a three-dimensional network structure (“first precurosor… second precursor”, paragraph [0067]); and a second step involving stacking a plurality of the metal materials so that the metals at least partially overlap and pressing the stacked and overlapped structure (“stacking [the precursors]… and press-forming the resulting stack”, paragraph [0067]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hiraiwa’436 (WO 2017/010436 published 01/19/2017; citations taken from US 2018/0205095) and Hiraiwa’404 (WO 2015/182404; citations taken from US 2017/0077526).
Regarding claims 1 and 6, Hiraiwa’436 teaches (e.g. Figure 1) a metal porous body (item 2a and/or 2b) having a frame of a three-dimensional network structure (Figure 4), the frame being formed of a plurality of bone members connected to each other (see Figure 4), the plurality of bone members defining openings in a surface of the metal porous body (see Figure 4), the plurality of bone members defining voids (Figure 2 item 103) inside the metal porous body (see Figures 2-4), the openings and the voids communicating with each other (see Figure 4).
As to claim 6, Hiraiwa’436 further teaches a fuel cell (e.g. Figure 1) comprising: a cathode (item 1c); an anode (item 1a); an electrolyte layer (item 1b) interposed between the cathode and the anode (see Figure 1); and the metal porous body (item 2a and/or 2b) according to claim 1 disposed to face at least one of the cathode and the anode (see Figure 1).

Hiraiwa’436 does not appear to teach a porosity being from 1 volume % to 55 volume % and a density being from 3 g/cm3 to 10 g/cm3.
In the fuel cell art, Hiraiwa’404 teaches that a porous metal body may be configured to have a porosity of 30 to 98% for the benefit of balancing flowability of gas and strength (paragraph [0034]).
It would have been obvious to a person having ordinary skill in the art at the time of invention set the porosity of the metal porous body of Hiraiwa’436 to a porosity of between 30 and 98% for the benefit of providing a desirable balance gas flowability and strength as taught by Hiraiwa’404.  Porosity is an obvious to optimize result-effective variable in view of the teaching that porosity may be increased to promote flowability, but decreased to promote strength.  The range disclosed by Hiraiwa’404 overlaps the clamed range; therefore, a prima facie case of obviousness exists (MPEP 2144.05).  
As to the limitation requiring a density from 3 g/cm3 to 10 g/cm3., this cited art is silent as to this feature.  However, the density of a material is a product of the percent solidity [volume of solid material per unit volume, i.e. the inverse of porosity] times the bulk density of the solid material.  Since the cited art teaches a porosity which overlaps the claimed range [suggesting a percent solidity also overlapping the claimed range] and the same materials for the porous metal body (compare Hiraiwa’436 paragraph [0053] with applicant’s published paragraph [0039]), the same density value would be expected.  Accordingly, the requirement that the density is from 3 g/cm3 to 10 g/cm3 is found to be obvious over the suggestion of the prior art due to the described materials and structural similarity.  


Regarding claim 3, Hiraiwa’436 and Hiraiwa’404 remain as applied to claim 1.  Hiraiwa’436 further teaches wherein the metal porous body has a sheet-like outer shape (see Figure 1 item 2b) and a thickness from 0.1 mm to 0.5 mm for the benefit of balancing electrical resistance and gas diffusion property (paragraph [0026], Hiraiwa’436 claim 8).  This range overlaps the claimed range of 0.05 mm to 0.2 mm; therefore, a prima facie case of obviousness exists (MPEP 2144.05).  Moreover, the metal porous body thickness is an obvious to optimize result-effective variable in view of the teaching that thickness may be controlled to balance electrical resistance and gas diffusion property.  


Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hiraiwa’436 (WO 2017/010436 published 01/19/2017; citations taken from US 2018/0205095), Hiraiwa’404 (WO 2015/182404; citations taken from US 2017/0077526) and Glatz (US 2009/0042080).
Regarding claim 2, Hiraiwa’436 and Hiraiwa’404 remain as applied to claim 1.  Hiraiwa’436 does not expressly teach wherein a diameter of the openings is from 3 μm to 55 μm.
In the fuel cell art, Glatz teaches a porous metal body having pore size of 10 to 30 μm (paragraph [0023]).  Glatz further teaches that a thusly designed structure facilitates advantages such as desirable gas supply to electrodes (paragraph [0005-0007]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the metal porous body to have openings of a size within the range of 3 to 55 μm, since this size is comparable to the 10 to 30 μm pore size which is taught by Glatz to facilitate desirable gas supply characteristics.


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Hiraiwa’318 (US 2018/0093318) -teaches fuel cell comprising porous metal body.
Okuno (US 2018/0219232) teaches fuel cell comprising porous metal body.
Landin (USP 6410160) method of making porous metal body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723